DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I and without traverse of Species A in the replies filed on 2/01/2021 & 09/11/2020 is acknowledged.  After applicant’s amendment to claim 20 on 09/11/2020, the restriction between groups I and II has been withdrawn and only the Species requirement remains outstanding.  Applicant’s election of Species A did not particularly traverse the Species and has accordingly been treated as an election without traverse for the Species.
The requirement is still deemed proper and is therefore made FINAL. 

Applicant’s election of Species A in the reply filed on 2/01/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8, 18 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/01/2021 .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. “the compressor outlet is directly coupled with the annular detonation cavity” does not read on the invention as the tangential inlet of the rotating detonation combustor prevents the compressor outlet and detonation cavity from being directly coupled.  Contrast with the features of claim 3 which is acceptable because the inlet is part of the combustion chamber.

Specification
The disclosure is objected to because of the following informalities:  paragraph [0020] states contradicts itself concerning the Fig. 2 as being both the top half of the combustor as well as the lower half of the combustor.
Only the top half of the combustor 220 is shown in FIG. 2. The top half of the combustor 220 may appear similar or identical to the lower half shown in FIG. 2. The swirling gas that is output from the compressor 204 is directed into a detonation cavity 218 of the annular combustor 220 of the rotating detonation engine 202. The annular combustor 220 extends along and encircles an annular axis 222. The combustor 220 includes one or more cavity inlets 224 that provide access into the interior cavity 218 of the combustor 220. The cavity inlets 224 are shown as slots that are elongated in directions that are parallel to the annular axis 222. Optionally, the inlets 224 can have a different shape and/or be oriented in another direction.”  

In contrast:  paragraph 0019 and elsewhere in the specification teaches:  
“[0019] FIG. 2 schematically illustrates a cross-sectional view of a lower half of a fuel and air injection handling system 200 for a rotating detonation engine 202 (only showing the aft end of the compressor and the combustor; not shown are the compressor, the turbine, the controls, the inlets and the exhaust systems). The components of FIG. 2 are not drawn to scale. The system 200 includes a compressor 204 that compresses gas (e.g., air) received via a compressor inlet 206. The compressor 204 includes multiple rotating blades 208 that compress the input gas. The rotating blades 208 rotate about or around a rotation axis 222 to compress the gas. This rotation of the blades 208 can induce or otherwise create a swirling motion 216 (either coming out of the page or going into the page) of the gas as the gas moves along a flow direction 214. This swirling motion 216 can include movement of the gas that is closer to a spiral movement than a linear movement about the engine axis 222. This swirling motion 216 of the gas can continue through an outlet 210 of the compressor 204.”

  “[0025] In the illustrated embodiment, the swirling gas that is output by the compressor 204 is directed into the combustor cavity 218 in a radially outward direction 236. The gas is directed into the inlets 224 such that the gas moves away from the annular axis 222 as the gas first enters the combustor cavity 218. For example, the inlets 224 are positioned outside of the annular axis 222.”
Another problem is in Fig. 2, the direction 236 is a radially inward direction relative to the combustor axis vs the radially inward direction specified in paragraph 0025.   Accordingly, applicant’s disclosure is inconsistent and unclear.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 9-13, 16, 19, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 1069217.   GB ‘217 teaches [see annotations of Fig. 3, element numbers may be derived from Fig. 1 as well]  1. A fuel and air injection handling system for a rotating detonation engine, the fuel and air injection handling system comprising: a compressor 33 configured to compress air received via a compressor inlet 36 and configured to output the air that is compressed as swirling, compressed air [inherent, as the compressor blades spin, the compressed air also spins/swirls] through a compressor outlet [see annotations]; and an annular rotating detonation combustor 40 fluidly coupled with the compressor outlet, the annular rotating detonation combustor having a detonation cavity 40 that extends around an annular axis, the annular rotating detonation combustor configured to combust the compressed air from the compressor in detonations that rotate within the detonation cavity [see page 2, lines 67-84] around the annular axis of the annular rotating detonation combustor [circa shaft 42], wherein the annular rotating detonation combustor 40 is fluidly and directly coupled with the compressor outlet; wherein the annular rotating detonation combustor is directly coupled with the compressor outlet such that swirling movement of the compressed air from the 11. A fuel and air injection handling system for a rotating detonation engine, the fuel and air injection handling system comprising: a compressor 37 configured to compress input air and to output the input air that is compressed as compressed air through a compressor outlet; and a combustor 40 fluidly coupled with the compressor outlet, the combustor having an annular detonation cavity that extends around an annular axis, the combustor configured to combust the compressed air from the compressor in 20. A method for handling fuel and air injection for a rotating detonation engine, the method comprising: 5320230-US-2 (551-0306US1) compressing inlet air that is received into a compressor 37 via a compressor inlet to swirling, compressed air that is output through a compressor outlet [see annotations]; directing the swirling, compressed air into an annular rotating detonation combustor 40 that is fluidly and directly coupled with the compressor outlet; and combusting the swirling, compressed air from the compressor in detonations that rotate around an annular axis of the annular rotating detonation combustor in a detonation cavity 40 of the combustor.

    PNG
    media_image1.png
    499
    529
    media_image1.png
    Greyscale

 Claim(s) 1-3, 10-13, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Falempin et al (9,556,794).  Falempin et al teach 1. A fuel and air injection handling system for a rotating detonation engine, the fuel and air injection handling system comprising: a compressor 11 configured to compress air received via a compressor inlet and configured to output the air that is compressed as swirling, compressed air [inherent] through a compressor outlet [of 11]; and an annular rotating detonation combustor 4, 7 fluidly coupled with the compressor outlet, the annular rotating detonation combustor 4 having a detonation cavity 7 that extends around an annular axis 11. A fuel and air injection handling system for a rotating detonation engine, the fuel and air injection handling system comprising: a compressor 11 configured to compress input air and to output the input air that is compressed as compressed air through a compressor outlet [of 11]; and a combustor 4 fluidly coupled with the compressor outlet, the combustor having an annular detonation cavity 7 that extends around an annular axis, the combustor configured to combust the compressed air from the compressor in detonations that rotate around the annular axis 2 within the annular detonation cavity, wherein the combustor 4 is fluidly and directly coupled with the compressor outlet; wherein the compressor outlet is directly coupled with the annular detonation cavity 7; wherein the combustor 4 is directly coupled with the compressor outlet such that 20. A method for handling fuel and air injection for a rotating detonation engine, the method comprising: 5320230-US-2 (551-0306US1) compressing inlet air that is received into a compressor via a compressor inlet to swirling, compressed air that is output through a compressor outlet; directing the swirling, compressed air into an annular rotating detonation combustor that is fluidly and directly coupled with the compressor outlet; and combusting the swirling, compressed air from the compressor in detonations that rotate around an annular axis of the annular rotating detonation combustor in a detonation cavity of the combustor.  
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, 9-13, 16, 17, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 1069217 as applied above, and further in view of Burrus (5,619,855).  GB ‘217 inherently has swirling compressed gas form the compressor outlet but does not teach wherein the annular rotating detonation combustor includes one or more cavity inlets that are fluidly coupled with the compressor outlet, the one or more cavity inlets tangentially positioned relative to the annular axis of the annular rotating detonation combustor such that the compressed air from the compressor is rotated in the . 
Claims 4, 5, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 1069217, alone or in combination with Burrus (5,619,855), as applied above, and further in view of Kenyon et al (2012/0204534).  GB ‘217 teaches various aspects of the claimed invention but do not teach further comprising one or more detuning cavities fluidly coupled with the compressor upstream of the detonation cavity of the annular rotating detonation combustor;	 wherein the one or more detuning cavities are positioned and fluidly coupled with the compressor to dampen one or more frequencies of the compressed air that is output from the compressor prior to the compressed air being introduced into the detonation cavity of the annular rotating detonation combustor.  Kenyon et al teach [Fig. 1] further comprising one or more detuning cavities 36 fluidly coupled with the compressor 22 upstream of the detonation cavity of the detonation combustor 12;	 wherein the one or more detuning cavities are positioned and fluidly coupled with the compressor 22 to dampen one or more frequencies of the compressed air that is output from the compressor prior to the compressed air being introduced into the detonation cavity of the detonation combustor.  Kenyon et al teach the resonator dampens .
Claims 1-3, 7, 9-13, 16, 17, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/018172 in view of Bloomer et al (2,718,757) and Negulescu (2013/0086908) and Stalker (2,567,249).  WO ‘172 teaches [Fig. 3]  1. A fuel and air injection handling system for a rotating detonation engine, the fuel and air injection handling system comprising: a compressor [not illustrated, see e.g. page 5, 2nd full paragraph1] configured to compress air received via a compressor inlet and configured to output the air that is compressed as swirling, compressed air through a compressor outlet; and an annular rotating detonation combustor 1, 2, 3 [page 5, 2nd full paragraph & last paragraph] fluidly coupled with the compressor outlet, the annular rotating detonation combustor having a detonation cavity that extends around an annular axis [dashed lines, 11. A fuel and air injection handling system for a rotating detonation engine, the fuel and air injection handling system comprising: a compressor configured to compress input air and to output the input air that is compressed as compressed air through a compressor outlet [not illustrated, see e.g. page 5, 2nd full paragraph]; and a combustor 1, 2, 3 [Fig. 3] fluidly coupled with the compressor outlet [oxidizer from compressor enters 6], the combustor having an annular detonation cavity [between e.g. 2, 3] that extends around an annular axis, the combustor configured to combust the compressed air from the compressor in detonations that rotate around the annular axis within the annular detonation cavity [page 5, 2nd full paragraph & last paragraph], wherein the combustor is fluidly and coupled with the compressor outlet; wherein the compressor outlet [from 6] is coupled with the annular detonation cavity 1, 2, 3; wherein the combustor is coupled with the compressor outlet such that swirling movement of the compressed air from the compressor continues as the compressed air enters the annular detonation cavity of the combustor [page 5];  further comprising one or more fuel injectors 5 fluidly coupled with the compressor and the annular detonation cavity of the combustor at an inlet of the combustor; wherein the combustor includes one or more cavity inlets 6 that are fluidly coupled with the compressor outlet, the one or more cavity inlets 6 tangentially positioned relative to the annular axis of the annular detonation cavity such that the compressed air from the 20. A method for handling fuel and air injection for a rotating detonation engine, the method comprising: 5320230-US-2 (551-0306US1) compressing inlet air that is received into a compressor via a compressor inlet to swirling, compressed air that is output through a compressor outlet [page 5]; directing the swirling, compressed air into an annular rotating detonation combustor 1, 2, 3 that is fluidly coupled with the compressor outlet; and combusting the swirling, compressed air from the compressor in detonations that rotate around an annular axis [dashed lines, Fig. 3] of the annular rotating detonation combustor in a detonation cavity of the combustor 1, 2, 3.    	WO ‘172 clearly teach the use of a swirler 6 at the inlet of the combustor, which was regarded as having tangential inlets.  Alternately, Bloomer et al teach an annular combustor 64 [Fig. 3] with tangential inlets 70 that are inclined to produce swirling flow [see col. 3, lines 7-18; col. 2, lines 11-19].  It would have been obvious to one of ordinary skill in the art to employ tangential inlets for the swirler 6 of WO ‘172 as the typical practice in the art for such devices.  WO ‘172 teaches the compressor is connected to the combustor at 6 and that the swirl from the compressor is preserved but do not clearly teach the annular rotating detonation combustor is fluidly and directly coupled with the directly coupled with the compressor outlet.  Alternately, Stalker [Fig. 5] teaches a compressor 1 with which the annular combustor 3,  is fluidly and directly coupled with the compressor outlet [from 1] and it is noted that a direct coupling allows for a more compact arrangement and preserves the desired swirl form the compressor.  It would have been obvious to one of ordinary skill in the art to employ a directly coupled compressor, as taught by Stalker, with the annular combustor of WO ‘172, in order to provide for swirling compressed air into the combustor in a compact arrangement that preserves the desired swirl from the compressor.  It is noted that WO ‘172 shows the airflow from the compressor into the combustor at 6 flows radially inward but does not specifically show the compressor radially outward of the combustor.  Price shows [Fig. 1] the compressor [39-61] outlet 61 is fluidly coupled for a radially inward flow 61 that is delivered to a combustor and that the advantage of the radial flow from the compressor is an extremely compact design [col. 2, lines 38+].  It would have been obvious to one of ordinary skill in the art to employ the compressor of Price to provide the radial inward flow to the annular rotating detonation combustor of WO ‘172, such that the compressor and combustor are directly coupled, in order to promote a compact arrangement.
Claims 4, 5, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/018172 in view of Bloomer et al (2,718,757) and Negulescu (2013/0086908) and Stalker (2,567,249), as applied above, and further in view of Kenyon et al (2012/0204534).  WO ‘172 teaches various aspects of the claimed invention but do not teach further comprising one or more detuning cavities fluidly coupled with the .
Claims 6, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/018172 in view of Bloomer et al (2,718,757) and Negulescu (2013/0086908) and Stalker (2,567,249), as applied above, and further in view of GB 1069217.  WO ‘172 further teaches one or more fuel injectors 5 fluidly coupled with the compressor and the detonation cavity of the annular rotating detonation combustor, the one or more fuel injectors fluidly coupled with the compressor but does not teach the one or more fuel injectors fluidly coupled with the detonation cavity upstream of an inlet of the detonation cavity.  GB ‘217 teaches one or more fuel injectors 30 [Fig. 1] fluidly coupled with the compressor and the detonation cavity of the annular rotating detonation combustor, the one or more fuel injectors 30 fluidly coupled with the compressor and the detonation cavity upstream of an inlet of the detonation cavity and fluidly coupled to an inlet of the combustor.  GB ‘217 teaches the injection of the fuel upstream of the upstream of an inlet of the detonation cavity allows for enhanced mixing of the fuel and air / oxidizer to be mixed prior to the detonation / combustion.  It would have been obvious to one of ordinary skill in the art to position the fuel injector upstream of the inlet or fluidly coupled to the inlet of the detonation cavity, in order to increase the amount of mixing of the fuel and oxidizer prior to detonation. 
Prior Art
Negulescu and O’Donnell both teach preserving the swirl from the compressor into the combustor. 
Contact Information

The fax number for the organization where this application is assigned is 		571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet, can be reached at 571-272-4761.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  General inquiries can also be directed to the Inventors Assistance Center whose telephone number is 800-786-9199.  Furthermore, a variety of online resources are available at https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

March 16, 2021
	
	



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 All citations are from the English translation